CONVENTION MINIERE

Entre les soussignés :

La République Islamique de Mauritanie dûment représentée aux fins des
présentes par M. Mohamed Ould Ismael Ould Abeidna, Ministre des Mines et
de l'Industrie, ci-après dénommée «l'Etat » d'une part,

Et

La Société Tasiast Mauritanie Limited S.A. , société de droit mauritanien, au
capital de 5.357.170.000 UM {cinq milliards trois cent cinquante sept milions cent
soixante dix mile ouguiycs) dont le siège est situé à Nouakchott ZRA 50, BP 5051,
immatriculée au registre du commerce de la République Islamique de
Mauritanie, sous le numéro RC n° 2945, dûment représentée aux fins des
présentes par M. JOZEPHUS COENEN, agissant en qualité de Directeur Général,
de ladite Société, ci-après dénommée « le Titulaire », d'autre part,

Il a été arrêté et convenu ce qui suit :
Titre 1er- Dispositions générales
Aticle 1e - Définitions

Les termes et expressions utilisés dans la présente convention ont les
significations ci-après

CIRDI : Centre International pour le Règlement des Différends relatifs aux
Investissements, institué conformément aux dispositions de la Convention
CIRDI:

CGI: Code Général des Impôts tel qu'en vigueur à la date de signature de la
Convention :

Code Minier : la loi n° 99.013 du 23 juin 1999 portant code minier ;

La Convention : la présente convention.
Convention CIRDI : Convention pour le règlement des différenos relatifs aux
investissements entre Etats et ressortissants des autres Etats, signée à

Washington le 18 mars 1965;

Décret : décret n° 29/160/MMI du 30 décembre 1999 portant sur les titres
miniers.

Développement : tout travail de construction et/ou d'aménagement entrepris
à partir de la date de l'octroi du titre d'exploitation en vue de la mise en
place des infrastructures et installations nécessaires à l'exploitation.

Exploitation : toute opération qui consiste à exiraire ou à séparer des gites
naturels où des eaux, des substances minérales pour en disposer à des fins
commerciales et comprenant à la fois les travaux préparatoires, l'extraction et
éventuellement l'installation et l'utilisation des facilités destinées au traitement
et à l'écoulement de la production ;

Gisement : tout gîte naturel de substances minérales, économiquement
exploitable dans les conditions du moment ou établies pour l'avenir,
découvert dans le cadre du Permis de Recherche ;

Impôt sur le BIC : impôt sur les bénéfices industriels et commerciaux, défini aux
articles 1 et suivants du CGI:

Loi : loi n° 2002/02 du 20 janvier 2002 portant convention minière type :

Permis d'Exploitation : le permis d'exploitation n° 229 du 15 /01/2004 octroyée
à la Société d'Exploitation, dont les caractéristiques sont définies en annexe 1
à la Convention ;

Recherche : l'ensemble des travaux géologiques, géophysiques ou
géochimiques, exécutés sur la surface du sol ou en profondeur, en vue
d'évaluer des indices ou gîtes de substances minérales pour en établir la
nature, la forme, la qualité, la continuité et le volume ainsi que les conditions
de leur Exploitation, concentration, transformation et commercialisation et de
conclure à l'existence ou non de gisements exploitables ;

Société Affiliée : toute société qui détient plus de cinquante pour cent (50 %]
des droits de vote du Titulaire ou dont cinquante pour cent (50 %) des droits
de vote sont détenus par le Titulaire ou par une société contrôlée à plus de
cinquante pour cent (50 %) par une autre société qui détient plus de
cinquante pour cent (50 %) des droits de vote du Titulaire ;

Société d'Exploitation: la société de droit mauritanien visée à l'article 3 ci-
dessous;

Sous-Traitant : iouie personne physique ou morale exécutant Un travail qui
s'inscrit dans le cadre des activités du Titulaire ou de la Société d'Exploitation ;
il s'agit notamment :

-__ de tous les travaux de Recherche et d'Exploitation :

- de la construction et de l'exploitation d'infrastructures industrielles,
administraïives, socioculiurelles et autres nécessaires au projet minier ;

- _et toutes autres prestations directement liées au projet minier

1
Territoire national : le territoire de la République lsamique de Mauritanie, son
plateau continental, ses eaux territoriales et sa zone économique exclusive,
tels qu'ils sont définis par la loi et les conventions internationales en vigueur :
Titre Minier : Permis d'exploitation n° 229 du 15 /01/2004 cité ci haut :

Titulaire : Une ou plusieurs personnes morales de droit mauritanien détenant le
titre minier.

Article 2 - Objet
La Convention a pour objet de déterminer les conditions générales,
économiques, financières, fiscales et douanières dans lesquelles le Titulaire ou
la Société d'Exploitation procédera aux travaux d'exploitation et de
recherche à l'intérieur du périmètre du Permis d'Exploitation et conformément
à celui-ci.

Titre Il - Exploitation

Atticle 3 - Constitution d'une société de droit mauritanien

Le Titulaire est une société de droit mauritanien dont l'objet est limité aux
opérations minières découlant du Titre Minier.

Aticle 4 - Objei de la société d'exploitation

L'objet de la société d'exploitation sera limité aux opérations régies par la
presente Convention.

Titre Ill - Régime fiscal
Article 5 - Impôts et taxes applicables
Les impôts et taxes visés au présent titre sont seuls applicables dans l8 cadre
de la Convention, à l'exclusion de tous autres impôts, taxes, droits et
contributions de quelque nature que ce soit, présents où à venir.
Sans préjudice des dispositions du présent titre, les impôts et taxes applicables

au titre de la Convention sont soumis aux dispositions du CGI et du Code
Minier.
Sous-titre 1er - Impôts et taxes de droit commun
Section 1 - Impôt sur le BIC
Sous-section 1 - Exonération - Taux

Atlicle 6 - Exonération
Conformément à l'article 90 du Code Minier, la Société d'Exploitation est
exonérée de l'impôt sur le BIC jusqu'à la clôture au troisième exercice suivant
celui au cours duquel elle a réalisé sa première production. Le constat de
cette réalisation se fera par arrêté du Ministre chargé des Mines.
Les autres Impôts et taxes de toutes nature, soumis à l'octroi du permis
d'exploitation, ne seront dus qu'après la réalisation du constat indiqué à
l'alinéa précédant.
Article 7 - Taux
A l'expiration de la période d'exonération définie à l'article 6 ci-dessus, le taux
de l'impôt sur le BIC est fixé à vingt cinq pour cent (25%) pour toute la durée
de la Convention.

Sous-section 2 - Détermination du bénéfice imposable

Atticle 8 - Régime réel

Le Titulaire et la Société d'Exploitation sont redevables des impôts sur le revenu
selon le régime réel prévu au titre premier du CGI

Atticle 9 - Amortissement dégressif

La Société d'Exploitation peut opter pour l'amortissement dégressif pour toute
la durée de la Convention

Atticle 10 - Amortissements différés

Les amorlisements effectués en période déficitaire ou en période
d'exonération sont réputés différés. Ils peuvent être cumulés sans limitation
dans le temps sur les exercices subséquents jusqu'à concurrence du revenu
imposable.

Atticle 11 - Dépenses de recherche et de développement

Le montant des dépenses de Recherche et de développement réalisé par le
Titulaire autres que celles liées à l'acquisition d'immobilsations seront
actualisées au jour de l'ociroi d'un permis d'exploitation et amorti par la
Société d'Exploitation comme frais de premier établissement.

Aticle 12 - PIus-values et moins-values sur cession de titres miniers

Le Titulaire et la Société d'Exploitation intègrent la plus-value ou la moins-value
réalisée à l'occasion de la cession du Titre Minier dans l'assiette de son Impôt
sur le BIC.

La plus-value ou la moins-value professionnelle est égale à la différence entre
le prix total de cession effectivement payé par le cessionnaire au cédant et le
montant non amorli des dépenses de recherche et de développement.

Le cessionnaire du titre minier pourra amortir la totalité du prix d'acquisition du
titre minier acquis comme frais de premier établissement.

Aticle 13- Déduction des intérêts payés

Les intérêts payés en rémunération des sommes mises à la disposition de la
Société d'Exploitation par ses actionnaires ou une de leurs Sociétés Affilées,
sont déductibles dans la limite de ceux calculés au taux des avances de la
Banque Centrale de Mauritanie, majorés de deux points.

Aticle 14 - Déduction de la redevance minière

Conformément à l'article 89 du Code minier, la redevance minière versée au
cours d'un exercice est déductible du résultat imposable de cet exercice dans
la limite maximale d'un montant équivalant à sept pour cent (7%) du chiffre
d'affaires réalisé au cours de ce même exercice

Article 15 - Déduction des frais généraux

Tant pour la recherche que pour l'exploitation, le Titulaire et la Société
d'Exploitation peuvent déduire au titre des frais généraux un montant maximal
équivalant à cinq pour cent (5 %] des charges d'exploitation liées aux activités
sur le territoire national.

Tant pour la recherche que pour l'exploitation, le Titulaire et la Société
d'Exploitation peuvent déduire au titre des frais de siège un montant maximal
équivalant à deux pour cent (2%) des charges d'exploitation liées aux activités
sur le territoire national.
Atticle 16 - Provision pour reconstitution de gisement

La Société d'Exploitation est autorisée à constituer en franchise d'impôt sur le
BIC une provision pour reconstitution de gisement dont le montant maximal est
égal à cinq pour cent (5%) du bénéfice imposable au titre de l'exercice au
cours duquel elle est constituée.

Cette provision doit être utilisée avant l'expiration d'un délai de trois (3) ans à
compter de la clôture de l'exercice au cours duquel la provision a été
constituée soit dans des activités de recherche sur le territoire national soit dans
des participations au capital de sociétés qui détiennent exclusivement un où
plusieurs permis de recherche sur le territoire national.

A défaut d'avoir été employé dans les conditions définies à l'alinéa précédent,
la provision pour reconstitution de gisement est réintégrée dans le bénéfice
imposable au litre du quatrième exercice suivant celui au cours duquel elle a
été constituée.

Aticle 17 - Provision pour réhabilitation du site

La Société d'Exploitation est autorisée à constituer en franchise d'Impêt sur le
BIC une provision pour réhabilitation du site sur lequel sont conduites les
opérations minières.

Le montant maximal de la dotation au titre de cette provision est égal à cinq
pour cent [5%) du bénéfice imposable au titre de l'exercice au cours duquel
elle est effectuée.

Le solde de cette provision non utilisé à la clôture du dernier exercice couvert
par la convention est réintégré dans le bénéfice imposable au titre de cet
exercice.

Les coûts de réhabilitation du site minier à la fermeture du site dont le montant
est supérieur à celui de la provision pour réhabilitation du site prédlablement
constituée sont déductibles du bénéfice imposable de l'année au cours de
laquelle ils sont encourus.

Section 2 - Autres impôts sur le revenu
Atticle 18 - Impôt minimum forfaitaire
Le Titulaire et la Société d'Exploitation sont exonérés de l'impêt minimum
forfaitaire jusqu'à la clôture du troisième exercice suivant celui au cours duquel

le premier permis d'exploitation a été accordé.

A l'expiration de cette période d'exonération, le taux de l'impôt minimum
forfaitaire est réduit de moitié.
Aticle 19 - Impôt sur les revenus fonciers

L'impôt sur les revenus fonciers est dû conformément aux dispositions du CGI sur
les revenus locatifs réalisés par le Titulaire

Atlicle 20 - Impôt sur les traitements, salaires, pensions et rentes viagères
L'impôt sur les traitements, salaires, pensions et rentes viagères est perçu sur la
totalité du revenu perçu par les salariés expatriés employés par le Titulaire et la
Société d'Exploitation pour l'activité exercée sur le territoire national aux taux
de droit commun réduit de moitié.
Aticle 21 - Impôt sur les revenus de capitaux mobiliers
L'impôt sur les revenus de capitaux mobiliers s'applique conformément au droit
commun sur les dividendes et intérêts au taux de dix pour cent (10%).
Les dividendes réinvestis sur le territoire national par le Titulaire et la Société
d'Exploitation sont exonérés de cet impôt.
Aticle 22 - Impôt général sur le revenu
Le Titulaire et la Société d'Exploitation sont exonérés de l'impôt général sur le
revenu pendant toute la durée de la Convention.

Section 3 -Impôts indirects
Article 23 - Taxe sur la valeur ajoutée
La taxe sur la valeur ajoutée est due aux taux prévus par le CGI.

Atlicle 24 - Taxe sur le chiffre d'affaires - Taxe de consommation

Le Titulaire et la Société d'Exploitation sont exonérés de la taxe sur le chiffre
d'affaires et de la taxe de consommation

Section 4 - Impôts au profit des collectivités locales
Atticle 25 - Taxe d'habiiation

A compter de l'octroi du premier permis d'exploitation à la Société
d'Exploitation, la taxe d'habitation s'applique conformément au CG.

Aticle 26 - Contribution foncière (impôt sur le revenu foncier).
A compter de l'octroi du premier permis d'exploitation à la Société
d'Exploitation, la contribution foncière sur les propriétés bôties est due
conformément au CGI.
Atticle 27 - Patente
A compter de l'octroi du premier Permis d'Exploitation à la Société
d'Exploitation, la patente est due conformément au CGI.

Section 5 - Impôts et taxes divers
Aticle 28 - Droits d'enregistrement ei de timbre
Le Titulaire et la Société d'Exploitation sont exonérés de tout droit
d'enregistrement et tous droits de timbre pendant la durée de la
Convention.

Aflicle 29 - Taxe sur les véhicules à moteur

Jusqu'à l'octroi du premier permis d'exploitation, le Titulaire est exonéré de la
taxe sur les véhicules à moteur.

A compter de l'octroi du premier permis d'exploitation, le Titulaire et la
Société d'Exploitation sont redevables de la taxe sur les véhicules à moteur
dans les conditions prévues par le CGI.
Atticle 30 - Taxe d'apprentissage
Le Titulaire et la Société d'Exploitation sont exonérés de la taxe
d'apprentissage pendant la durée de la Convention.

Sous-titre Il - Fiscalité minière
Article 31 - Taxe rémunératoire
Une taxe rémunératoire d'un montant de deux milions cinq cent mille

ouguiyas (2.500.000 UM) est perçue à l'occasion de la délivrance, du
renouvellement, du transfert et de l'apport en société du Titre minier.

Aticle 32 - Redevance superficielle annuelle

Le Titulaire et la Société d'Exploitation sont assujettis à une
redevance superficielle annuelle d'un montant de vingt cinq mille
ouguiyas por kilomètre carré (25.000 UM/ kmï)

Aticle 33 - Redevance minière

La Société d'Exploitation est assujettie à Une redevance minière calculée sur
le prix de vente du produit résultant du dernier stade de transformation du
minerai en Mauritanie. La Société d'Exploitation paiera cetie redevance sur
touies les ventes réalisées à compter de la première vente de ce produit

Le taux de la redevance minière est fixé à 3% conformément aux
dispositions de l'article 5 du Code minier.

Titre IV -Régime douanier
Section 1 - Eligibilité
Aticle 34 - Liste minière

Les biens mobiliers, matériels, équipements, véhicules et autres intrants qui
bénéficient du régime douanier défini au présent titre sont ceux énumérés
dans la liste minière figurant en annexe 2 à la Convention ou dans toute liste
minière détailée approuvée selon les dispositions des articles 35 et 36
ci-dessous.

Les biens mobiliers, matériels, équipements, véhicules et autres intrants qui ne
sont pas visés dans la liste minière figurant en annexe 2 à la Convention ou
dans toute liste minière détaillée approuvée selon les dispositions des articles
35 et 36 ci-dessous sont soumis au régime douanier de droit commun en
vigueur à la date de signature de la Convention.

Article 35 - Liste minière détaillée

Si le Titulaire ou la Société d'Exploitation le juge nécessaire, une liste minière
détaillée de biens mobiliers, matériels, équipements, véhicules et autres
intrants pourra être soumise, à chaque phase du projet, à l'approbation de la
Direction des Mines et de la Géologie.

La Direction des Mines et de la Géologie approuve la liste minière détaillée
dès lors que celle-ci est justifiée par les documents techniques produits par le
Titulaire ou la Société d'Exploitation, tels, par exemple, l'étude de pré-
faisabilité ou de faisabilité du projet.

Atticle 36 - Procédure d'approbation de la liste minière détaillée.

AU cours de sa vérification de la liste minière détaillée, la Direction des Mines
et de la Géologie peut, s'il y a lieu, demander ou Titulaire ou à la Société
‘Exploitation qui l'a soumise :

- d'opérer des rectifications jugées nécessaires ; et
- de fournir des informations complémentaires destinées à conforter
ou éclairer le contenu de la liste.

En cas de recevabilité, la Direction des Mines et de la Géologie transmet la
liste minière détaillée revêtue de son visa d'approbation à l'Administration
des Douanes ainsi qu'au Titulaire ou à la Société d'Exploitation dans un délai
de quinze [15] jours ouvrables à compter de la date de réception de cette
liste minière détaillée.

À défaut pour la Direction des Mines et de la Géologie de notifier au Titulaire
ou à la Société d'Exploitation qui lui soumet une liste minière détaillée, une
demande de rectification ou d'informations complémentaires où un refus
dûment motivé dans un délai de trente (30) jours à compter de la réception
de la liste minière détailée, une telle liste minière détaillée est réputée
approuvée et faire partie intégrante de l'annexe 2 à la Convention.

Article 37 - Produits alimentaires et d'entretien

Les produits alimentaires ou d'entretien destiné à l'usage quotidien mais non
directement lié à l'activité minière, sont exclus des listes minières visées à la
présente section

Section 2 - Dispositions communes
Article 38 - Echantillons

L'exporlation par le Titulaire ou la Société d'Exploitation des échantillons
destinés aux analyses et essais industriels ainsi que tous produits extraits dans
le cadre du Permis de recherche ou des permis d'exploitation en découlant,
est libre de tout droit de douane ou autre charge fiscale perçue à la sortie
du territoire national.

Article 39 - Effets personnels des expatriés

Les effets personnels appartenant au personnel expatrié employé par le
Titulaire ou la Sociéié d'Exploitation dans le cadre des activités régies par la
Convention, sont exonérés de tout droits et taxes à l'importation et à
l'exportation.
Aicle 40 - Mise à la consommation des biens admis au bénéfice
du régime conventionnel

Les biens mobiliers, matériels, équipements, véhicules et autres intranis
importés dans le cadre du régime prévu à la Convention ne peuvent être
vendus sur le territoire national qu'après autorisation de l'administration des
Douanes et paiement des droits et taxes de douanes liquidées aux taux en
vigueur et sur la base de la valeur résiduelle du bien réactualisée à la date
de la mise à la consommation.

L'nobservation de celte disposition expose le contrevenant aux pénalités
édictées par le code des douanes.

Article 41 - Fin anticioée du projet

Dans l'hypothèse où il serait mis un terme anticipé au projet, les biens
mobiliers, matériels, équipements, véhicules et autres intrants importés dans
le cadre du régime prévu à la Convention pourront soit être réexportés en
franchise de droits et taxes de douane, soit être mis à la consommation
dans les conditions prévues à l'article 40 ci-dessus.

Atticle 42- Transteri des biens admis au bénéfice du régime conventionnel.

Les biens mobiliers, matériels, équipements, véhicules et autres intrants
importés dans le cadre du régime prévu à la Convention pourront être
librement transférés à tout bénéficiaire d'un régime douanier similaire sous
réserve d'une information écrite et préalable de l'Administration des
Douanes.

Article 43- Admission temporaire

Les biens mobiliers, matériels, équipements, véhicules et auires intrants
destinés à la recherche et figurant sur les listes minières visées à la section 1 ci-
dessus, lorsqu'ils sont destinés à être réexportés, sont importés par le Titulaire
et la Société d'Exploitation sous le régime de l'admission temporaire en
suspension de tout droits et taxes de douane et de tous autres impôts, taxes
et condributions à l'importation

Ils ne peuvent être mis à la consommation que dans les conditions prévues à
l'article 40 ci-dessus.

Aticle 44 - Taxe sur la valeur ajoutée

Les exportations réalisées par le Titulaire ou la Société d'Exploitation sont
assujetties au taux de zéro pour cent (0%).

Pour ce qui concerne la Société d'Exploitation et à partir de la première
production commerciale réalisée par cette société, l'application du taux
zéro prévue au présent article est subordonnée à la condition que quatre-
vingt pour cent (80%) au moins de la production de la Société d'Exploitation
soit exportée.

Le taux zéro prévu au présent article n'affecte pas les droits à
déduction du Titulaire et de la Société d'Exploitation.

Section 3 - Période de recherche
Atticle 45 - Franchise

Conformément aux dispositions de l'article 85 alinéa ler du Code Minier, les
biens mobiliers, matériels, équipements, véhicules et autres intrants destinés à
la Recherche et figurant sur les listes minières visées à la section 1 ci-dessus, y
compris les véhicules de passagers et les carburants, sont importés par le
Titulaire ou la Société d'Exploitation en franchise de tout droits et taxes de
douane et de tous autres impôts, taxes et contributions à l'importation.

Ils ne peuvent être mis à la consommation que dans les conditions prévues à
l'article 40 ci-dessus.

Section 4. - Période d'exploitation
Aticle 46 - Franchise

Conformément aux dispositions de l'article 85 alinéa 2 du Code minier, les
biens mobiliers, matériels, équipements, véhicules ei autres inirants destinés à
l'exploitation et figurant sur les listes minières visées à la section 1 ci-dessus,
sont importés par le Titulaire ou la Société d'Exploitation en franchise de tous
droits et taxes de douane et de tous autres impôts, taxes et contributions à
l'importation jusqu'à l'expiration d'une période de cinq (5) ans à compter de
la date de mise en production constatée par arrêté du Ministre chargé des
Mines.

Les carburants, lubrifiants et pièces de rechange sont exonérés de tout droit
d'entrée pour toute la durée de la Convention.

Les biens visés à la présente section ne peuvent être mis à la consommation
que dans les conditions prévues à l'article 40 ci-dessus.

Article 47 — Taux réduit

A l'expiration de la période de cinq (5) ans définie à l'article 46 ci-dessus, les
biens mobiliers, matériels, équipements, véhicules et autres intrants destinés à
l'exploitation et figurant sur les listes minières visées à la section 1 ci-dessus,
sont importés par le Titulaire ou la Société d'Exploitation au taux Unique de
cinq pour cent (5%).

ls ne peuvent être mis à la consommation que dans les conditions prévues à
l'article 41 ci-dessus.

Section 5 - Procédure de dédouanement

Aticle 48 - Contrôle de conformité

Le bénéfice du régime douanier prévu par la Convention ne dispense pas le
Titulaire ni la Société d'Exploitation d'effectuer toutes les déclarations en
douane requises par la réglementation en vigueur.

Après vérification de la conformité des déclarations en douane effectuées
par le Titulaire ou la Société d'Exploitation avec les listes minières visées à la
section 1 ci-dessus, l'Administration des Douanes inscrit l'opération sur un
registre spécial tenu par ses soins et répertoriant l'ensemble des importations
réalisées dans le cadre de la Convention.

Aticle 49 - Paiement des droits et taxes exigibles

Le Titulaire ou la Société d'Exploitation procède, le cas échéant, au
paiement des droits et taxes exigibles, après liquidation sur les formulaires
adéquats au Bureau des Douanes où le dédouanement esi effectué.

Article 50 - Enlèvement

l'enlèvement des biens mobiliers, matériels, équipements, véhicules et autres
intrants soumis à des droits et taxes est immédiatement autorisé sur
présentation de la quittance attestant du paiement des droits et taxes
exigibles.

L'enlèvement des biens mobiliers, matériels, équipements, véhicules et autres
intrants importés en franchise où sous le régime d'admission temporaire est
immédiatement autorisé après l'inscription de l'opération sur le registre spécial
tenu par les soins de l'administration des Douanes et répertoriant l'ensemble
des importations réalisées dans le cadre de la Convention.

Article 51 - Bureau spécial de dédouanement

A la demande du Titulaire ou de la Société d'Exploitation, l'Administration des
Douanes peut installer dans les locaux affectés au projet, Un bureau spécial
afin de faciliter les opérations de dédouanement des importations ou
l'expédition des exportations du projet.

Dans ce cas, tous les coûts occasionnés par l'ouverture du bureau spécial,
ainsi que les indemnités à payer aux agents de la Douane spécialement
affectés pour y travailler, sont à la charge du Titulaire ou de la Société
d'Exploitation.

Pour l'importation des biens mobiliers, matériels, équipements, véhicules et
autres intrants admis au bénéfice du régime douanier prévu au présent titre,
le Titulaire et la Société d'Exploitation sont tenus de se limiter à deux (2)
bureaux spéciaux de dédouanement dont Un (1) pour les biens mobiliers,
matériels, équipements, véhicules et autres intrants transportés par bateau et
un {1} pour ceux transportés par voie aérienne.

Titre V - Garanties générales
Article 52 - Garanties économiques

L'Etat garantit au Titulaire et à la Société d'Exploitation :

a) Le libre choix des fournisseurs et sous-traitants pour l'achat de biens
et services :

©

La libre importation des biens mobiliers, matériels, équipements,
véhicules et autres intrants, sous réserve du respect de la
réglementation douanière qui leur est applicable ;

La libre circulation sur le territoire national des biens visés à l'alinéa
précédant ainsi que toutes substances et tous produits provenant
des activités de recherche et d'exploitation ;

2

2

L'importation et la circulation des matières dangereuses sous
réserve de la réglementation en vigueur ;

e) Le droit d'importer tous équipements, pièces de rechange,
provisions, vivres et boissons liés aux activités sur le territoire national,
même s'ils ne sont pas directement nécessaires aux travaux de
recherche, d'exploitation ou de transformation des produits extraits,
en payant toutefois les droits y afférents ;
fl Le droit d'exporter les substances extraites, produites ou
transformées et de faire librement le commerce de telles
substances; et

L'exécution de tous les contrats à la condition toutefois que ces
contrats aient été établis à des conditions concurrentielles du point
de vue du marché mondial. Tous les contrats entre le Titulaire et la
Société d'Exploitation, d'une part et des sociétés affiliées d'autre
part seront conclus à des conditions ne pouvant être plus
avantageuses pour les Sociétés Affliées que celles d'un contrat
négocié avec des fiers.

g

Aticle 53 - Garanties financières
L'Etat garantit au Titulaire et à la Société d'Exploitation :

a} La libre conversion et le libre transfert des fonds destinés aux
règlements de toutes dettes [principal et intérêts) en devises, vis-à-
vis des créanciers et fournisseurs étrangers ;

La libre conversion et le libre transfert des bénéfices nets à distribuer
aux associés non mauritaniens et de toutes sommes affectées à
l'amortissement des financements obtenus auprès d'institutions non
mauritaniennes et des sociétés affilées par le Titulaire et la Société
d'Exploitation ;

T

La libre conversion et le libre transfert des bénéfices et des fonds
provenant de la liquidation d'actifs ; et

Les

d

La libre conversion et le libre transfert, par le personnel expatrié
employé par le Titulaire et de la Société d'Exploitation, des
économies réalisées sur leurs traitements ou résultant de la
liquidation d'investissements en République Islamique de Mauritanie
ou de la vente de leurs effets personnels.

Article 54 - Stabilité
L'Etat garantit au Titulaire et à la Société d'Exploitation la stabilité des
conditions générales, juridiques, économiques, financières, fiscales et
douanières à la date de signature de la Convention. Cette stabilité est
accordée pour la période allant de la date de l'octroi du premier permis de
recherche jusqu'à la dernière des deux dates suivantes :

(i) date d'expiration du permis de recherche

{ü) date d'expiration du premier permis d'exploitation.

Atticle 55 - Expropriation

L'Etat garantit au Titulaire et à la Société d'Exploitation qu'aucune mesure
d'expropriation ou de saisie de biens ne sera prise à leur encontre.

Toutefois, si les circonstances ou une situation critique devaient exiger de
telles mesures, l'Etat reconnaît que, conformément aux princives de droit
international, il serait tenu de verser au Titulaire et/ou à la Société
d'Exploitation une juste et préalable indemnité.

Atticle 58 - Non-discrimination

Le Titulaire et la Société d'Exploitation ne seront soumis, notamment en ce qui
concerne le régime des biens et des personnes, à aucune mesure
discriminatoire de droit ou de fait à leur encontre.

Titre VI - Dispositions finales

Atticle 57 - Renonciation au régime fiscal et/ou au régime douanier de la
Convention

Le Titulaire et la Société d'Exploitation peuvent à tout moment opter pour
l'application des dispositions fiscales et/ou douanières de droit commun et
renoncer à l'ensemble des dispositions du régime fiscal et/ou celles du
régime douanier prévu par la Convention, étant précisé qu'une telle option
sera irévocable et produira effet dès sa notification officielle à l'égard du
Titulaire et de la Société d'Exploitation ainsi que, le cas échéant, de tous
autres bénéficiaires de la Convention.

Conformément à l'article 107 du code minier et sans que cela puisse
constituer la renonciation prévue à aliéna précèdent, le Titulaire bénéficiera
de toutes dispositions fiscales plus favorable édictée par le code général des
Impôts

La renonciation au régime fiscal et/ou au régime douanier prévu par la
Convention ne constitue pas une renonciation aux autres dispositions de la
Convention.

Atticle 58 - Règlement des différends

L'Etat et le titulaire consentent par la présente à soumettre au CIRDI tout litige
né de la Convention ou en relation avec elle en vue de son règlement par
arbitrage conformément aux dispositions de la Convention CIRDI.

Il est expressément stipulé que l'objet de la Convention est Un investissement.

ILest convenu que, bien que la Société d'Exploitation soit une société de droit
mauritanien, elle sera considérée comme un ressortissant d'un Etat partie à la
Convention CIRDI pour les besoins de cette convention dans la mesure où le
Titulaire qui le contrôle est lui-même ressortissant d'un Etat partie à la
Convention CIRDI.

Tout tribunal arbitral constitué en veriu de la présente clause sera composé
de trois arbitres, Un nommé par chaque partie et le troisième, qui sera le
président du tribunal crbitral, nommé d'un commun accord par les parties
ou, à défaut d'accord, par le secrétaire général du CIRDI.

Tout tribunal arbitral constitué en vertu de la présente clause appliquera le
droit applicable à la Convention selon l'article 65 ci-dessous.

En tant que de besoin, l'Etat déclare renoncer à se prévaloir de toute
immurnité de juridiction ou d'exécution dans le cadre de la Convention.

Toute procédure d'arbitrage engagée en vertu de la présente clause sera
conduite selon le règlement d'arbitrage du CIRDI en vigueur à la date où la
procéaure est initiée

Les parties conviennent que toute procédure d'arbitrage engagée en vertu
de la présente clause se déroulera à Paris

La langue de l'arbitrage sera le Français.

Si pour quelque raison que ce soit, le différend ne tombe pas sous la
juridiction du CIRDI, il sera arbitré conformément aux règles d'arbitrage de la
Chambre de commerce intemationale, les dispositions de la présente clause
s'appliquant mutatis mutandis.

Aticle 61 - Bénéfice de la Convention

Les Sociétés Affliées agissant dans le cadre de la Convention bénéficient de
l'ensemble des dispositions de la Convention.

Les Sous-traïtants agissant dans le cadre de la Convention et dont l'activité
sur le territoire national résulte exclusivement de contrats conclus avec le
Titulaire et/ou la Société d'Exploitation bénéficient de l'ensemble des
dispositions de la Convention.

Les Sous-traitants agissant dans le cadre de la Convention, autres que ceux
visés à l'alinéa précédent, sont soumis aux dispositions des articles 23 et 24 ei
de celles du titre IV de la Convention

Atlicle 62 - Intervention de la Société d'Exploitation

La Société d'Exploitation signera la Convention en quatre [4] exemplaires
originaux et sera soumise à l'ensemble de ses dispositions.

Aticle 63 - Modification de la Convention

Les dispositions de la Convention qui relèvent du domaine de la loi ne
pourront être modifiées que par Un avenant ratifié par voie législative.

Les dispositions de la Convention autres que celles visées à l'alinéa
précédent pourront être modifiées suivant les formes prévues pour l'entrée
en vigueur de la Convention à l'article 68 ci-dessous.

Aticle 64 - Droit applicable

La Convention est régie par le droit de la République Islamique de Mauritanie

Les dispositions de la Convention prévalent sur toutes autres dispositions
contraires.
Aticle 61 - Bénéfice de la Convention

Les Sociétés Affliées agissant dans le cadre de la Convention bénéficient de
l'ensemble des dispositions de la Convention.

Les Sous-traïtants agissant dans le cadre de la Convention et dont l'activité
sur le territoire national résulte exclusivement de contrats conclus avec le
Titulaire et/ou la Société d'Exploitation bénéficient de l'ensemble des
dispositions de la Convention.

Les Sous-traitants agissant dans le cadre de la Convention, autres que ceux
visés à l'alinéa précédent, sont soumis aux dispositions des articles 23 et 24 ei
de celles du titre IV de la Convention

Atlicle 62 - Intervention de la Société d'Exploitation

La Société d'Exploitation signera la Convention en quatre [4] exemplaires
originaux et sera soumise à l'ensemble de ses dispositions.

Aticle 63 - Modification de la Convention

Les dispositions de la Convention qui relèvent du domaine de la loi ne
pourront être modifiées que par Un avenant ratifié par voie législative.

Les dispositions de la Convention autres que celles visées à l'alinéa
précédent pourront être modifiées suivant les formes prévues pour l'entrée
en vigueur de la Convention à l'article 68 ci-dessous.

Aticle 64 - Droit applicable

La Convention est régie par le droit de la République Islamique de Mauritanie

Les dispositions de la Convention prévalent sur toutes autres dispositions
contraires.
Article 65 - Notifications

Toutes communications ou notifications prévues dans la Convention doivent
être effectuées par lettre remise en mains propres contre récépissé, lettre
recommandée avec accusé de réception, télécopie ou e-mail confirmé par
lettre recommandée avec accusé de réception aux adresses et numéros
ci-dessous :

a) Notifications au Titulaire :

Adresse : La Société Tasiast Mauritanie Limited S.A
ZRA 50, B.P. 5051, Nouakchott
République Islamique de Mauritanie
Numéro de télécopie : 5293895
e-mail : info@tasiast.com

Toutes notifications au titulaire peuvent valablement être faites à l'adresse et
aux numéros qui seront notifiés par la Société d'Exploitation à l'Etat. Toute
notification au Titulaire par une entité autre que l'Unité du Cadasire minier
doit, pour être valable, être adressée en copie à l'Unité du Cadasire minier
par lettre remise en mains propres contre récépissé, lettre recommandée
avec accusé de réception, télécopie ou e-mail confirmé par lettre
recommandée avec accusé de réception

b) Notifications à l'Etat :

Adresse : Unité du Cadastre Minier

B.P.199 , Nouakchott

République Islamique de Mauritanie
Numéro de télécopie : 529 35 51
Numéro de Téléphone : 529 35 52.

Tout changement d'adresse ou de numéro de télécopie ou de e-
mail d'une partie doit être notifié par écrit dans les meilleurs délais
por cette parie aux autres parties.

Aicle 66 - Langue - Système de mesure

La Convention est rédigée en langue française.

Tous rapports ou autres documents établis ou à établir en application de la
Convention doivent être rédigés en langue française.

La traduction de la Convention en toute autre langue peut être effeciuée
dans le but exclusif d'en faciliter l'application.

Le système de mesure applicable est le système métrique.
Atiicle 67 - Durée
La Convention demeure en vigueur jusqu'à l'expiration du Titre Minier.
Article 68 - Entrée en vigueur

La Convention entre en vigueur à compter de la date de sa signature par les
parties.

Elle abroge et remplace toutes autres conventions se rapportant au Titre
Minier, signées antérieurement entre les parties.

Fait en 4 exemplaires à Nouakchoït le : A 2 pu Zee

Pour la République Islamique Pour la Société Tasiast Mauritanie
de Mauritanie Limited S.A 4

es Lg

ELOULD ABEIDNA JOZEP

Annexe 1. - Caractéristiques du Titre minier
Annexe 2. - Liste minière

